 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould take away the bonuses and discontinue overtime if the Uniongot in.The other affiant stated that the mill room foreman informedhim in a private discussion about a week before the election that if theUnion got in, there would be "bad conditions.There will be lesshours, no overtime, no Thanksgiving turkey an no Christmas bonus."The plant superintendent and the foremen concerned denied that theymade the alleged statements.'The Regional Director concluded that such threats, if made, wouldconstitute grounds for setting aside the election, and recommendedthat a hearing be conducted to determine the credibility of witnesses.However, we perceive no reason for conducting a hearing.Even ifmade, such isolated threats to only 2 of 165 eligible employees, in pri-vate conversations, do not constitute sufficient grounds for settingaside the election.4Accordingly, we find that the Petitioner's objec-tions do not raise substantial and material issues with respect to theconduct or results of the election, and they are hereby overruled.As the Petitioner failed to receive a majority of the ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the Petitioner, Local 18-B, Furniture Workers of America,CIO, and that the Petitioner is not the exclusive representative of theemployees of Western Table Company and Western Picture FrameCompany, in the unit heretofore found appropriate.]CHAIRMAN FARMER and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.a The Employer submitted to the Board affidavits apparently executed by 121 employeesto the effect that no such threats were made to them or in their presence by any of theEmployer's supervisors.In view of our disposition of this case, we find it unnecessary toconsider the effect of these affidavits6 SeeMorganton Full Fashioned Hosiery Company,et al,107 NLRB 1534,andThe Lib-eralMarket,Inc.,108 NLRB 1481.Member Peterson,who dissented in the latter case,concurs here not only because the remarks were isolated but also because there is no show-ing that they were made generally or were relayed by the two affiants to other employees.BROOKLYN BOROUGH GAS COMPANYandLOCAL 815, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFLandINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS, AFL, PETITIONERS.Cases Nos. 2-RC-6106and 2-RC-6220. September 03,195 4Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before110 NLRB No. 11. BROOKLYN BOROUGH GAS COMPANY19)Max Dauber, hearing officer.'The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a New York corporation with its principal plantand offices in Brooklyn, New York, is engaged in the distribution andsale of natural gas.During the past year, the Employer purchasednatural gas, supplies, and equipment, valued in excess of $725,000, allof which originated outside the State of New York. The natural gasisdelivered to a terminal in New York City, and from that pointdistributed to the Employer and other companies.During this period,the Employer sold natural gas, valued between 3 and 4 million dollars,to residential users in the Borough of Brooklyn.The Employer contends that the petition should be dismissed on theground that the Employer's operations are essentially intrastate, andthat it would not effectuate the purposes of the Act to assert juris-diction over a utility serving, almost entirely, residential users withina narrowly confined area of the State.Upon the foregoing facts we find, contrary to the Employer's con-tention, that its operations affect commerce within the meaning of thenAct, and that it will effectuate the policies of the Act to assert jurisdic-tion in this case.2.The labor organizations involved claim to represent certain em-ployees of the Employer.At the hearing, the Intervenor moved to dismiss the petition of theInternational Brotherhood of Electrical Workers, AFL, herein calledthe IBEW, on the grounds that (1) the IBEW is fronting for anunorganized local union, which has not complied with the Act, and (2)there is now an employee organization in existence which is, in fact, ade factolocal of the IBEW, and whose officers have not complied withthe Act.Local 815, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, herein called'the Teamsters, also moved to dismiss the IBEW's petition on the,ground that (1) the IBEW is acting on behalf of a local which is to1 Local 101,UtilityDivision,Transport Workers Union of America,CIO, herein called.the Intervenor,was permitted to intervene on the basis of a current contract with the-Employer.2 The Intervenor moved to adjourn the hearing on the ground that there was pendingbefore the Board an appeal from the Regional Director's dismissal of unfair labor prac-tice charges against the Employer.The Intervenor also contended that no hearing should,be held because it had filed another charge against the Employer which had not been dis-posed of.The hearing officer denied the Intervenor'smotions.The Board's records showthat the Regional Director has dismissed both of the charges, that the General Counselthereafter sustained the Regional Director's dismissal of one of the charges, and the Re-gional Director's dismissal of the other charge has not been appealed.In these circum-stances, we are of the opinion that it will best effectuate the policies of the Act,and pro-mote the orderly processes of collective bargaining to direct an immediate election in thiscase.We therefore affirm the hearing officer's denial of the Intervenor'smotion for an.adjournment.SeeMeridian Plastics, Inc,108 NLRB 203;Mc Quay Incorporated,107NLRB 787;Everett Plywood & Door Corporation,105 NLRB 17. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe formed and which is not in compliance with the Act, (2) there hasbeen no showing that the cards signed for the IBEWrepresent em-ployees on the Employer's payroll, and (3) the employees who signedcards for the IBEW had previously designated the Teamsters as theirbargaining agent and never revoked this authorization.The hearingofficer referred these motions to dismiss to the Board.The record shows that some employees who were formerly activeon behalf of the Intervenor have engaged in rival union activities onbehalf of the IBEW, have made application for a charter from theIBEW, and have requested the Employerto permitthem to discussgrievances during the interim period.On these facts, we find nomerit to the Intervenor's contention that this constitutesa de factolocalwhich has to comply with the filing provisions of the Act.TheBoard has held that whether or not a local union will be established,and whether or not its officers will comply with the Act, is conjecturaland too premature to warrant consideration.3Should the IBEW winan election, a certification would notissue if alocal were in fact inthe picture at thattime, unlesssuch localwas in compliance.,The Teamsters' second and third contentions, in substance, ques-tion the IBEW's showing of interest.A petitioner's showing of in-terest is an administrative matter not subject to direct orcollateralattack.'Moreover, we are satisfied that the IBEW has made an ade-quate showing of interest.There is no reason why employees, ifthey so desire, may not join more than one labor organization.Theelection, hereinafter directed, will determine which labororganiza-tion, if any, the employees wish to represent them for the purposes ofcollective bargaining.We therefore find the contentions of the Intervenor and the Team-sters to be without merit.Their motions to dismiss are hereby denied.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a unit of all physical employees, officeemployees, clerical employees, and salesmen is appropriate.Theydisagree as to the inclusion of about seven salesmen and special repre-sentatives in the Employer's new business department.The Em-ployer would exclude these employees from the unitas managerialemployees, whereas the IBEW would include them.The IBEWstated at the hearing, however, that it would not object to a self-determination election for these employees.The Teamsters takes noposition with respect to these employees.The Intervenor would ex-3OzarkManufacturing and Supply Company,108 NLRB 1476;Stokely-Van CampInc.,102NLRB 1259;South Jersey Gas Company,102 NLRB 194.4Lane-Wells Company, 79NLRB 2525Golden Belt Manufacturing Company,108NLRB 164. Cf.American Potash & Chemi-cal Corporation,107 NLRB 1418. BROOKLYN BOROUGH GAS COMPANY21elude them only if their duties have changed.They have previouslybeen included in the bargaining unit covered by the contract betweenthe Employer and the Intervenor.The Employer takes the position that since about 1950, it has prac-tically discontinued its direct selling activities in connection with gasappliances, and that in the future it plans to utilize its salesmen andspecial representatives in a user educational program which will re-quire their intimate association with policymaking and top-level man-agement.The Employer contends that union membership would beinconsistent with the proposed duties for these employees and wouldresult in divided loyalties, making it impossible for them to functionin the best interests of the Employer.The IBE`V contends that theEmployer's plans for these employees are speculative, and their dutieshave not changed materially.Prior to 1950, the Employer was engaged in the business of sellinggas appliances as well as the sale of gas.About that time, the Em-ployer decided to discontinue its direct sales activities with respectto gas appliances, and "went on record" with the New York StatePublic Service Commission as a nonmerchandising utility. In linewith this decision, the Employer contracted with an independent salesorganization to sell the gas appliances displayed in the Employer'sshowrooms.At the present time the Employer merely gives informa-tion, and invites customers to see a dealer to buy what they wish.Under the new program, the salesmen and special representativesvisit customers and encourage the use of gas as such rather than theuse of any particular appliances, and they also contact appliancedealers to encourage the sale of gas appliances.Thus, their functionis now directed toward the increased consumption of gas as distin-guished from selling gas appliances. In their present function, theseemployees do not have a quota for the sale of gas appliances, and donot receive any commission on the sales of appliances.Formerly,they were rated on, and their commissions were based on, the numberof appliances they sold.The Employer intends to retrain the men who were salesmen and spe-cial representatives to make business representatives of them.At thetime of the hearing, these employees did not have the proper trainingfor the Employer to use them in its promotional and educational pro-grams.The Employer contends that in order for them to do theirwork properly, it will be necessary to give these employees more con-fidential information as to the Employer's policies.The Employer in-tends to have them attend its meetings with its board of directors, de-partment heads, and other officials, and to have them attend industry-wide conferences on the subject of gas utilization and consumption, asrepresentatives of the Employer.The Employer contends that it hasnot been able to put into effect its plan to have these employees attend 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferences because it is bound by the working hours for the employeescovered by the contract, and attendance at these conferences would, inlarge part, be outside of regular working hours.We do not believe the contemplated change in the duties of the sales-men and special representatives is sufficient reason to exclude themfrom the unit.'A unit determination must depend on the presentduties of the employees involved, not on speculation as to future-changes in work assignments.Nor do we believe that inclusion in theunit would make it impossible for these employees to function in thebest interests of the Employer.There is no incompatibility betweenthe faithful performance of duty and the enjoyment of benefits underthe Act'Moreover, the Board has held that attendance ut staff meet-ings at which company policies are discussed is not sufficient to conferin anagerialstatus upon employees.'We find that all physical employees, office employees, clerical em-ployees, salesmen, and special representatives, excluding executives,supervisors, confidential secretaries of executives and supervisoryemployees,' driver clerks employed in connection with offices of thepresident and treasurer, cashier, the assistant cashier and stock trans-fer clerk in the treasurer's office, payroll clerks, timekeepers, the con-tinuing property record accountant, and the general accountants,constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.io[Text of Direction of Election omitted from publication.]a Cf.Jordan-Rogers Company,107 NLRB 1136;Certain-Teed Products Corporation,102NLRB 1324,1325;Atlas Tag Company,84 NLRB 685,686;Aluminum Company of Amer-ioe (Harvard Plant, Cleveland),80 NLRB1342, 1345.The instant case is distinguishablefrom those cases where the Board has found a bargaininghistory notto be controllingbecause there has been anactualchange in operations.SeeThe Mennen Company,108NLRB 355.4 E. I. DuPont De Nemours and Company,Inc., Construction Division,Savannah RiverPlant,107NLRB 734.8Westinghouse Radio Stations,Inc., covering Radio StationsKEX and KEX-FM,107NLRB 1407;Westinghouse Electric Corporation(Kansas City,Mo.),97 NLRB 1271, 1272.8 The parties stipulatedthat the secretaries to President Jeffords, Vice-Presidents Weber,Reilly, and Fouse, Assistant TreasurerDillon,TreasurerSteers,Plant SuperintendentLoftus, and Secretary Baas, should beexcluded as confidential secretaries.10 This is the unit coveredby the contractbetween the Employer and the Intervenor.'CROWN UPHOLSTERINGCo.andFURNITUREWORKERS, UPHOLSTERERS &WOOD WORKERS UNION, LOCAL 516, INDEPENDENT, PETITIONER.,Case No. 21-RC-3484. September X3,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo Fischer, hearing officer.110 NLRB No. 10.